Citation Nr: 9934972	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating greater than 30 percent for service-
connected dysthymia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1983 and from December 1983 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1996, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 10 percent for 
her service-connected dysthymia.  The veteran subsequently 
perfected an appeal of that decision.

In a February 1998 decision, the RO awarded the veteran an 
increase in the evaluation of her service-connected dysthymia 
to 30 percent, effective June 13, 1996, the date of her claim 
of entitlement to an increase.  Additionally, in a March 1999 
decision, the RO granted the veteran a temporary total rating 
due to hospitalization from December 8, 1998, to December 31, 
1998.  38 C.F.R. § 4.129 (1999).

In June 1998 and January 1999, this case was remanded by the 
Board to the RO for additional development.  Upon completion 
of this development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  Sufficient necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The veteran's service-connected dysthymia is manifested 
by poor insight, poor judgment, depressed moods, sad affect, 
irritability, and vague threats of suicide, with no looseness 
of association, flights of idea, circumlocutory speech, or 
tangential speech, no delusions or hallucinations, and no 
homicidal ideations, goal directed and coherent thought 
processes, an affect inappropriate to her stated depressed 
mood and speech content of suicidal ideation, and Global 
Assessment Functioning (GAF) scores of 50 and 60.


CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 30 
percent for service-connected dysthymia are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (1999); 38 U.S.C.A. §§ 4.130, 4.132, 
Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of her psychiatric disability constitute a plausible 
or well-grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Therefore, the VA has a statutory obligation to 
assist him in the development of his claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).  Upon review of the record, the Board 
finds that the VA has met its obligation.

Entitlement to service connection for an acquired psychiatric 
disorder, identified as dysthymia, was originally granted in 
a November 1991 RO decision, incorporated into a diagnosis of 
irritable bowel syndrome, with a 30 percent disability 
rating.  In a November 1992 decision, the Board assigned a 
separate noncompensable rating for dysthymia.   The RO 
thereafter implemented the Board decision, assigned a 
noncompensable rating from May 9, 1988, to May 6, 1992, when 
a temporary total rating was awarded for hospitalization of 
at least 21 days under 38 C.F.R. § 4.29 (1999).  On June 1, 
1992, the end of the veteran's hospitalization, a 10 percent 
was assigned.  In January 1994, the RO denied the veteran's 
claim of entitlement to an increased rating.  

More recently, in June 1996 the veteran submitted a claim of 
entitlement to a rating greater than 10 percent.  This claim 
was denied in a September 1996 RO decision, which as noted 
above, the veteran appealed.  In a February 1998 decision, 
the RO increased the disability evaluation of the veteran's 
dysthymia to 30 percent, effective June 13, 1996, the date of 
her claim.  In March 1999, the veteran was awarded another 
temporary total rating due to hospitalization from December 
8, 1998, to December 31, 1998, with a return to her 30 
percent evaluation as of January 1, 1999.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (1999) (Schedule), the RO ascertained the severity of 
the veteran's acquired psychiatric disorder, identified as 
dysthymia, by application of the criteria set forth in 
Diagnostic Code 9433, which requires application of the 
criteria in Diagnostic Code 9440.  Under this provision, a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events); a 50 percent rating is warranted 
when the veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships; a 70 percent rating is applicable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfered with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, and a total rating is 
warranted for total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation or own name.   

The regulations governing the evaluation of psychiatric 
disorders were revised effective November 7, 1996, because 
the veteran's claim was filed in June 1996, prior to the 
revision, she is entitled to evaluation under the 
regulations, old or new, which offer her the most favorable 
outcome.  See 38 U.S.C. § 1155; DeSousa v. Gober, 10 Vet. 
App. 461, 465-67 (1997); Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for a disability rating in excess of 30 percent from 
November 7, 1996, forward under both the old criteria in the 
VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to her claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, the Board 
cannot apply the revised mental disorders rating schedule. 

Under the former regulations, a 30 percent rating is 
warranted for a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment; a 50 percent rating is warranted for a 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment; a 70 percent 
evaluation requires a severe impairment of the claimant's 
ability to establish and maintain effective or favorable 
relationships, and psychoneurotic symptoms of such severity 
and persistence that there is severe impairment n the ability 
to obtain or retain employment; and under these regulations, 
a 100 percent rating requires a claimant who has attitudes of 
all contacts except the most intimate to be so adversely 
affected as to result in virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, with disturbed thought or 
behavioral processes with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy, resulting in profound retreat from mature behavior, 
or a claimant who is demonstrably unable to obtain or retrain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9405, 9411 
(1996).  

At her April 1997 hearing at the RO, the veteran testified 
that she had trouble getting along with others, especially 
her kids and her mother, and that she had no close friends or 
family and did not go to church, shows, or dinner and had no 
social life.  She also stated that she was treated twice a 
month at the outpatient treatment facility at the Jackson VA 
medical facility.

Medical evidence of record includes VA outpatient treatment 
records from November 1995 to December 1998, and the report 
of a VA hospitalization from December 6, 1998, to December 
31, 1998.  The outpatient treatment records show no psychotic 
features, no suicidal or homicidal ideations, a sad affect, 
dysphoric mood, and complaints of not getting along with 
others.  They also show treatment with various medications.  
The December hospitalization report shows a primary diagnosis 
of borderline personality disorder and a diagnosis of 
depressive disorder, not otherwise specified.  The summary of 
hospitalization shows that she was admitted because she 
claimed that she was going to commit suicide.  Over the 
course of her hospital stay, the examiners noted that her 
complaints of suicide seem to be for the benefit of the 
treatment team, and that she interacted well and cheerfully 
with the other patients and staff when not directly observed.  
She slept satisfactorily and ate well at meals, although she 
skipped meals occasionally.  She had a flat affect and a 
euthymic mood.  She was assessed a GAF score of 50.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 41 to 50 is 
defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."

The record contains several VA psychiatric examination 
reports.  June 1996 and July 1997 reports by the same 
examiner include no GAF, and diagnose mild depression and a 
personality disorder.  This examiner also found the veteran 
to be uncooperative and vague in the examination.  In the 
July 1997 report the veteran reported several suicide 
attempts, a depressed mood, difficulty sleeping and decreased 
appetite and weight.  She was observed to be adequately 
groomed and dressed, with no unusual motor activity.  She had 
markedly increased response latency and an inconsistent 
affect with an irritable mood.  No delusions and 
hallucinations were noted.  In an addendum to this report the 
examiner stated that no separate GAF for the veteran's 
dysthymia as opposed to her personality disorder was 
possible, and that no differentiation of symptoms was 
possible, as the disorders shared some symptoms (i.e., 
irritability) and influenced the course of one another.

In an April 1999 examination report by a different examiner 
(who reviewed the veteran's chart), the veteran gave a 
history of self-mutilation by cutting wrists, irritability, 
difficulties with family, and arrests.  She complained of 
frequent displays of temper over minor incidences.  It 
appears from the report that the veteran is currently married 
and lives in her own house, but spends time at her mother's 
house when her family gets to be too much.  The objective 
mental examination report described a well-developed, well-
nourished, stylishly dressed woman, who avoided eye contact 
and became angry at any opportunity.  She appeared depressed 
and had restless and agitated psychomotor reactions.  Her 
mood was depressed and she stated she was tired of living, 
but was vague on why and how.  Her affect was noted to be 
inappropriate to speech content and stated mood since her 
appearance and behavior outside the interview were normal.  
Her speech was normal, and her thought processes showed no 
looseness of association, no flight of ideas, and was not 
circumlocutory or tangential.  She was goal directed and 
coherent.  She exhibited no delusions, no hallucinations, and 
no homicidal ideation.  Her suicidal ideations were vague 
without specific plans.  She had poor insight and judgment, 
and average intelligence.  She scored 30 out of 30 on her 
cognitive evaluation, (mini mental state evaluation MMSE), of 
orientation, attention, concentration, immediate recall, 
delayed recall, naming, repetition, 3 step command, reading, 
writing, and copy design.  

The examiner's impression was that the veteran has a 
borderline personality disorder and that her dysthymia is 
secondary to her personality problem, and that her 
personality problem is unrelated to military service and has 
a poor prognosis.  He gave a primary diagnosis of borderline 
personality disorder, a diagnosis of dysthymia, and a current 
GAF of 60.  A GAF of 51 to 60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

The record also reveals that the veteran was arrested fairly 
regularly up through 1993, twice in 1994, once in 1995 and 
most recently in February 1996 for simple assault with a 
knife resulting in a fine, and in October 1996 for disorderly 
conduct and simple assault with the charges being dismissed.  
The veteran appears to be currently unemployed.  In a 
February 1997 statement from a former employer, the employer 
notes that the veteran was let go because she missed too much 
work due to her medical situation and these absences affected 
her performance.  Other than this her employment history is 
not evident except for her report in the most recent VA 
examination in April 1999 that she was a housekeeping aid.  

The evidence of record fails to indicate that the veteran 
meets the criteria for a 50 percent rating, the next highest 
evaluation, under the revised regulations.  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (1999).  There is no indication 
of flattened affect, no speech or thought disorders, no panic 
attacks, no difficulty in understanding complex commands, 
abstract thinking, or memory impairment, and in fact, her 
recent cognitive evaluation was perfect.  While she had a 
depressed mood and poor judgment, the absence of the other 
symptoms weighs against an increase for these symptoms alone.  
As for her ability to establish and maintain work and social 
relationships, the Board points out that she was noted to 
exaggerate her symptoms of incompatibility upon observation, 
and get along well with others when unobserved, and even her 
arrest history indicates that her conflicts with others have 
decreased since 1994.  Additionally, the veteran has 
remarried since she filed her claim, and now maintains her 
own household with her husband and children.  As for the 
February 1997 statement by her employer it indicates that she 
was let go for absenteeism due to her medical condition, but 
does not indicate that her psychiatric disorder was the 
reason, as the veteran has other medical conditions including 
irritable bowel syndrome, it also does not mention that she 
had difficulty getting along with others.  Finally, although 
the September 1998 examiner could not differentiate between 
her personality disorder and her dysthymia, he acknowledged 
that they were separate disorders which does not contradict 
with the findings of the more recent December 1998 and April 
1999 psychiatric treatment records which indicate that her 
primary diagnosis and problems are attributable to her 
nonservice-connected personality disorder and not her 
service-connected dysthymia.  These latter findings indicate 
that the primary symptomatology of her psychiatric disability 
is attributable to her personality disorder.

With regard to the veteran's GAF score, the Board notes that 
the 50 given at the time of her hospitalization was at the 
top of the scale for serious symptoms, and again, that the 
treating physicians at this time felt that her primary 
diagnosis was a personality disorder and that she had a 
tendency to exaggerate her condition.  Additionally, the 
Board notes that as of April 1999, her GAF had been deemed to 
have improved to 60, indicating only moderate symptoms.  

Under the terms of the regulations in effect prior to 
November 7, 1996, an increase requires a "considerable" 
industrial and social impairment.  This term has been noted 
by United States Court of Appeals for Veterans Claims (Court) 
to be defined as "rather large in extent or degree."  Hood 
v. Brown, 4 Vet. App. 301, 303 (1993) (citing Webster's Third 
New International Dictionary (1986)).  As discussed 
previously, the record shows that during the appeal period 
the veteran had married, moved out of her mother's home, and 
reduced her conflicts with the law.  Additionally, her only 
impairments are depressed mood, irritability, and vague 
assertions of suicide, with some of these symptoms documented 
as being enhanced upon observation.  Additionally, her April 
1999 examination report showed that her cognitive evaluation 
was good, with regard to memory, attention, and 
concentration.  Moreover, as noted above, the primary basis 
for these symptoms has been deemed to be her personality 
disorder; therefore, despite her GAF indicating serious 
symptoms, the overall evidence does not support a finding 
that her overall disability picture is so severe as to be 
"large in degree," and the symptoms noted are not primarily 
attributable to her service-connected dysthymia.  As noted, 
her GAF of 50, when reported, was also at the top of the 
scale for serious symptoms, near the lowest score for 
moderate.  

Accordingly, based on the evidence of record, an increased 
rating is not appropriate under either the revised or former 
regulations.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  The 30 percent rating is the appropriate rating in 
this case. 

Preliminary review of the record reveals that the RO 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 30 percent for service-
connected dysthymia is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

